Order filed November 10, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     _____________

                                  NO. 14-11-00931 -CV
                                   ______________

                UNION PACIFIC RAILROAD COMPANY, Appellant

                                            V.

             RICHARD RUBY and RONALD ZIMMERMAN, Appellee


                         On Appeal from the 11th District Court
                                  In re: Asbestos MDL
                                 Harris County, Texas
                           Trial Court Cause No. 2011-27625


                                       ORDER

       This is an accelerated appeal from an order signed September 9, 2011. Appellant’s
notice of appeal was due September 29, 2001, but it was not filed until October 5, 2011,
within 15 days of its due. See Tex. R. App. P. 26.1(b). A motion for extension of time is
Anecessarily implied@ when the perfecting instrument is filed within fifteen days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808
(Tex. App.CHouston [14th Dist.] 1998, no pet.). Alternatively, appellant may provide
proof of timely mailing of the notice of appeal. See Tex. R. App. P. 9.2(b).

      Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal, or proof of timely mailing of the notice of appeal, on or before 10 days
after the date of this order. See Tex. R. App. P. 26.3; 10.5(b); 9.2(b). If appellant does
not comply with this order, we will dismiss the appeal. See Tex. R. App. P. 42.3.



                                     PER CURIAM




                                            2